     Case 3:17-cr-00025 Document 105 Filed 01/22/21 Page 1 of 2 PageID #: 587




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:17-cr-0025

SEAN BRADSHER

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Sean Bradsher’s pro se letter for release (ECF No. 102).

Bradsher points to the spread of the novel coronavirus in prisons and his rehabilitative efforts as

justifications for compassionate release.

       While the Court is sympathetic to Defendant’s concerns regarding the coronavirus and

looks favorably on his rehabilitative efforts, he has not demonstrated extraordinary and compelling

reasons for release. Defendant’s medical records show that he does not have any preexisting

conditions that place him at risk of severe complications if he contracts COVID-19. The mere

possibility of contracting the illness is not a sufficiently “extraordinary and compelling” reason to

justify a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i). See, e.g., United States v.

Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (reasoning that

“the fear of contracting a communicable disease proves insufficient to justify a sentence

modification” (internal quotations omitted)).

       Even if that were not the case, the Court has no authority to reduce Defendant’s sentence

where—as here—he has not demonstrated that he “has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion” or that thirty days have lapsed “from
   Case 3:17-cr-00025 Document 105 Filed 01/22/21 Page 2 of 2 PageID #: 588




the receipt of such a request by the warden of the defendant’s facility.” See 18 U.S.C. §

3582(c)(1)(A).

       The Court accordingly DENIES the Motion (ECF No. 102), and DIRECTS the Clerk to

send a copy of this Order to counsel and the defendant, the United States Attorney’s Office, the

United States Probation Office, and the United States Marshals Service.


                                             ENTER:          January 22, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
